ORDER
This case is before the court upon the application of the National Labor Relations Board for enforcement of its order published at 191 N.L.R.B. No. 69. Reference is made to the published decision of the Board for a recitation of the facts.
Upon consideration, the court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole. However, we modify the order of the Board in one *483respect: The reinstatement with backpay of Dorothy Johnson, Glen Bowen, Arthur Strange and Kathelene Strange will be conditioned upon their signing the confidentiality agreement described in the Board’s decision, if such signing is still desired by the company.
It is ordered that, with this modification, the order of the Board be enforced.
Entered by order of the court.